

Exhibit 10.1
English Summary of
Stock Purchase Agreement


Party A:  Lin TAN
Party B:  Wonder Auto Limited
Guarantor:  Money Victory Limited


WHEREAS, Party A is a Chinese nationality who is the sole owner of Money Victory
Limited (“MVL”), a limited liability company duly incorporated under the law of
British Virgin Islands, with business address at Sea Meadow House, Blackburne
Highway, Road Town, Tortola, British Virgin Islands.


WHEREAS, Party B is a limited liability company duly incorporated under the law
of British Virgin Islands, with business address at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands. The
authorized representative of Party B is its Chairman of Board of Directors,
Qingjie ZHAO.


WHEREAS, MVL is the controlling shareholder of Nevstar Corporation, a Nevada
corporation whose shares are traded on the OTCBB under the symbol “NVSC.OB”
(“Nevstar”), and holds 61.75% of the equity interest in Nevstar. Nevstar,
through its wholly-owned subsidiary in the People’s Republic of China (“PRC”),
Fuxing Hengrui Technology Co., Ltd., is primarily engaged in manufacturing,
marketing development, provision and wholesale of glass and glass products.


WHEREAS, Party A agrees to transfer certain part of the equity interest in MVL
to Party B and Party B agrees to purchase such equity interest in MVL from Party
A.


WHEREAS, the Guarantor agrees to use its investment to guarantee the transfer of
the equity interest contemplated hereby.


NOW, THEREFORE, Party A and Party B have reached this Agreement as follows:


1.
Transfer Amount and Consideration

 
Party A shall transfer 2,249 shares of the common stock of MVL (the “MVL
Shares”), constituting 22.49% of the total issued and outstanding stock of MVL
(MVL’s total issued and outstanding stock is 10,000 shares, US $1 per share).
The consideration for such transfer is U.S.$5,000,000. The Parties hereby agree
that upon the closing of the transaction contemplated hereunder, Party A shall
hold 77.51% of the equity interest in MVL and Party B shall hold 22.49% of the
equity interest in MVL.
 

 
 

--------------------------------------------------------------------------------

 



 
2.
Method of Payment for the Consideration

 
Party B hereby agrees to wire the total consideration of U.S.$5,000,000 to the
bank account designated by Party A in one installment within one month (working
days) after the execution of this Agreement.
 
3.
Closing of the Transfer

 
Party A shall start the process of transferring the 2,249 shares to Party B
within three working days after receipt of the consideration made by Party B.
Party A shall transfer the ownership of the MVL Shares to Party B within 30 days
after the execution of this Agreement. Upon Party B’s written request, Party A
shall cause 3,472,222 shares of common stock of Nevstar be transferred to Party
B only if permitted by and in compliance with the applicable U.S. securities
laws within 30 days. Notwithstanding the above, shares of Nevstar stock may be
transferred to Party B only at such time that a transfer of Nevstar stock to
Party B may be effected in full compliance with applicable U.S. securities law.
 
4.
Representations and Warranties of Party A

 
4.1 Party A owns all the MVL Shares, of record and beneficially, free and clear
of all liens, claims, charges, security interests, and encumbrances of any kind
whatsoever, except for any liens or encumbrances that Party A may have against
the MVL Shares. Party A has sole control over the MVL Shares or sole
discretionary authority over any account in which they are held. MVL owns the
Nevstar Shares, of record and beneficially, free and clear of all liens, claims,
charges, security interests, and encumbrances of any kind whatsoever, except for
any liens or encumbrances that Party B may have against the Nevstar Shares. MVL
has sole control over the Nevstar Shares or sole discretionary authority over
any account in which they are held.
 
4.2 Party A has full right, power and authority to execute, deliver and perform
this Agreement and to carry out the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Party A and
constitutes a valid, binding obligation of Party A, enforceable against Party A
in accordance with its terms (except as such enforceability may be limited by
relevant laws).
 
4.3 Party A has in connection with the transactions contemplated hereby and all
aspects thereof, dealt directly with Party B and has no arrangement or
understanding with or obligation to any broker.
 

 
 

--------------------------------------------------------------------------------

 



 
4.4 Party B acknowledges and agrees that, except as expressly set forth in
Section 5 of this Agreement, Party A makes no representation or warranty in
respect of any matter relating to MVL and Nevstar, including, without
limitation, the assets, financial condition, liabilities, operations or
prospects of MVL and Nevstar, and any such other representations or warranties
are hereby expressly disclaimed by Party B. Party B further acknowledges and
agrees that Party A is the controlling shareholder of Nevstar and as a result
may be aware of certain non-public material information concerning Nevstar.
 
5.
Representations and Warranties of Party B

 
5.1 Party B has full right, power and authority to execute, deliver and perform
this Agreement and to carry out the transactions contemplated hereby. This
Agreement has been duly and validly executed by Party B, constitutes a valid
obligation of Party B, is legally binding on him and is enforceable against
Party A in accordance with its terms (except as such enforceability may be
limited by relevant laws).
 
5.2 Party B is acquiring the MVL Shares for Party B’s own account (and not for
the account of others) for investment and not with a view to the distribution or
resale thereof.
 
5.3 Party B may not sell, pledge, or transfer the MVL Shares in the absence of
either a registration statement filed with SEC under the Act or an exemption
from the registration provisions of the Act.
 
6.
Make Good Provisions

 
6.1 Party A hereby covenants that Nevstar’s net income for fiscal year 2008
audited by a qualified auditor in accordance with the GAAP shall be no less than
US $10 million and the net income for fiscal 2009 shall be no less than US $ 14
million.
 
6.2 In the event that the Nevstar’s net income for fiscal year 2008 is less than
US $10 million, Party A shall transfer, free of charge, 347,222 shares of
Nevstar common stock to Party B on the day when Nevstar files its annual report
for fiscal year 2008, provided however, that such transfer of Nevstar shares may
be made only in full compliance of the applicable U.S. securities laws
 
6.3 In the event that the Nevstar’s net income for fiscal year 2009 is less than
US $14 million, Party A shall transfer, free of charge, 347,222 shares of
Nevstar common stock to Party B on the day when Nevstar files its annual report
for fiscal year 2009, provided however, that such transfer of Nevstar shares may
be made only in full compliance of the applicable U.S. securities laws.
 
6.4 Before the filing of the annual financial report for fiscal year 2009, Party
A shall hold no less than 1,000,000 shares of Nevstar or 4% of the total
outstanding shares of Nevstar. Such shares shall be pledged to secure the
achievement of net income thresholds stated above and shall be free and clear of
all liens and encumbrances.
 

 
 

--------------------------------------------------------------------------------

 



 
7.
Dispute Resolution

 
All the disputes arising from the performance of this Agreement shall be
resolved through friendly consultation among the Parties. In the event that the
Parties can not reach agreement within 30 days after receiving a written request
from either Party on resolving the disputes, the Parties shall submit the
disputes to the International Chamber of Commerce in Stockholm, Sweden for
arbitration according to the arbitration rules of the International Chamber of
Commerce. The arbitration awards shall be final and have binding effect on the
Parties. The Parties shall honor and exercise the arbitration awards. The
arbitration fee shall be borne by the losing Party.
 
8.
Miscellaneous

 
8.1 Party B shall have the right to approve the appointment of the Chief
Financial Officer of Nevstar.
 
8.2 Party A hereby agrees that Party B shall have the right to request Party A
to repurchase the MVL Shares Party B has purchased from Party A. Upon notice
from Party B, Party A shall complete such repurchase within 30 days and
guarantee an annualized return to Party B of no less than 20% of the amount
originally invested by Party B.Party A shall use her assets to secure the
obligations for purchasing back the Shares.
 
8.3 Party A covenants that she shall lend the full consideration of U.S.
$5,000,000 to Dollar Come Investments Limited or its subsidiary as their working
capital with an annual interest of 8% within 30 days after the execution of the
Agreement until Dollar Come and its subsidiary obtains adequate capital.
 


 
This agreement has been made in three original sets. Party A, Party B and the
Guarantor shall each hold one original set.
 
After the execution of this Agreement by the three Parties, the rights and
interests of Party B shall take into effect immediately.
 


 
Party A: Lin Tan
Party B: Wonder Auto Limited
Signature: /s/ Lin Tan
Signature (for and on behalf of Wonder Auto Limited): /s/ Qingjie Zhao
Date: April 5, 2008
Date: April 9, 2008
Guarantor: Money Victory Limited
 
Signature (for and on behalf of Money Victory Limited): /s/ Hong Tan
 
Date: April 5, 2008
 



 

 
 

--------------------------------------------------------------------------------

 

Rules for the Use of Five Million United States Dollars Loan


WHEREAS, Nevstar or its subsidiary will borrow from its controlling shareholder,
Lin TAN, five million United States Dollars (“Loan”), which is the consideration
for transferring the equity interest by Lin TAN, to be used for its primary
business operation;


WHEREAS, The Board of Directors of Nevstar has yet to exercise the approval
power.


NOW, THEREFORE, in order to assure the Loan will be used reasonably and in
compliance with the laws and regulations, the controlling shareholder of Nevstar
Money Victory Limited hereby establishes the following rules for the use of the
Loan:



1.
The Loan, after being wired into the bank account of Nevstar or its subsidiary
but before the approval by the Board of Directors of Nevstar, shall still be
vested in Lin TAN and Nevstar or its subsidiary is not entitled to use the Loan.

 

2.
After approval by the Board of Directors of Nevstar, the Loan can only be used
in accordance with the appendix signed by Lin TAN and sealed by Money Victory
Limited. The Loan cannot be used until such use is jointly approved and executed
by CEO and CFO.

 

3.
Mr. Qiang HAO, CFO, is hereby empowered to veto the use of the Loan.

 

4.
The Board of Directors of Nevstar is entitled to approve to repay the Loan to
Lin TAN.

 


 
Money Victory Limited
 
Signature of Director (for and on behalf of Money Victory Limited): /s/Hong TAN
 
April 9, 2008
 

 
 

--------------------------------------------------------------------------------

 

Capital Budget for US $ Five Million (RMB 35 Million) Loan from Shareholder
 
Unit:10 thousand
 
No.
Budget Items
Main Content of Agreement
Budget Amount
Time for Payment
Comment
¥
$
1
Super White Project
 
1,348.00
192.57
     
Among: Pure Granulated Sugar Agreement
50% of the total amount, 10 thousand ton ×RMB 440 / ton
440
62.86
April 8-25
Available till June 20
 
Heavy alkali of less salt
2,000 ton×RMB 2,300 / ton
460
65.71
April 8
Available till May 30
 
Inner Mongolia coal
3,000 ton×RMB 660 / ton
198
28.29
April 8-25
Available till May 30
 
Bleacher
60 ton×RMB 2,3000 / ton
138
19.71
April 8-25
Available till June 20
 
Limestone of less iron
900 ton ×RMB 455 / ton
42
6.00
April 8
Available till May 30
 
Accessorial materials
 
70
10.00
April 8
 
2
Listing Fee
 
282.50
10.36
     
Among: Auditing fee
Annual report for 2007, the first quarter report for 2008
102.5
14.64
April 8
To be reported on May 15
 
Fees for purchasing shell company
 
140
20.00
April 15
To be finished on April 25
 
Attorney fee
BVI lawyers, Chinese lawyers, Thelen lawyers
40
5.71
April 8
Working and travel fee
3
Working capital for supplementing 500 tons
 
1,539.50
219.93
     
Heavy oil
2,000 ton×RMB 3,260 / ton
652
93.14
April 8
14 days reserve
 
Pure alkali
2,000 ton×RMB 2,180 / ton
436
62.29
April 8
14 days reserve
 
Fuxin Coal
3,000 ton×RMB 495 / ton
148.5
21.21
April 15
Available till May 30
 
Sandstone
10,000 ton×RMB 138 / ton
138
19.71
April 8-25
30 days reserve
 
Material repair fee
 
165
23.57
April 8-20
Planed repair from April 26- 30
4
Low- E project
 
330.00
47.14
     
Deposit for Low -E line
Total price: RMB 26 million. Deposit: 10% percent of total price
260
37.14
April 8
Shortage of equipments, favorable price
 
Setting up fee
Deposit for factory building on August 1: RMB 0.45 Million. Rent: RMB 0.250
Million per month
70
10.00
April 8
   
Totals
 
3,500.00
500.00
   



 
Signature (for and on behalf of Money Victory Limited): Hong TAN
 


 

